Opinion
Per Curiam.
By an unbroken line of authorities this court has held that the denial of a motion for a new trial is not an appealable order, and the same rule applied to orders granting a new trial until the amendment of 1907, expressly making an order allowing a new trial from which an appeal could be taken. In the case of Oldland v. Oregon Coal & Navigation Co., 55 Or. 340 (99 Pac. 423, 102 Pac. 596), Mr. Chief Justice Moore speaking for the court, said this amendment limited appeals to an order granting a new trial, and that rule would not be extended. In Stark v. Epler, 59 Or. 263 (117 Pac. 278), this court, through Mr. Justice Burnett, said:
“The defendants also urge that the court erred in overruling their motion for a new trial, but, as said by Mr. Justice Moore in First Nat. Bank v. McCullough, 50 Or. 508, 515 [93 Pac. 366, 369, 126 Am. St. Rep. 758, 17 L. R. A. (N. S.) 1105], ‘the rule is settled in this state that the action of a court in granting or denying a motion for a new trial is not a final order from which an appeal lies. This principle has so often been announced that it is unnecessary to cite the cases which uphold the doctrine. ’ The doctrine of that case * * is not disturbed by Section 548, L. O. L., as to orders denying new trials, * * and does not refer to refusals to rehear any case.”
*518The order from which this appeal is taken is not an appealable one, and the motion to dismiss must be sustained. Appeal Dismissed.